Citation Nr: 9926079	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post fracture of the tibia and fibula of the right leg 
prior to August 25, 1997.  

2.  Entitlement to an evaluation in excess of 20 percent for 
status post fracture of the tibia and fibula of the right leg 
from August 25, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 20, 1991 to 
May 24, 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
status post residuals of a closed fracture of the right 
distal tibia and proximal fibula and assigned a 10 percent 
evaluation from May 25, 1991.  In February 1999, the RO 
recharacterized the disability as status post fracture of the 
tibia and fibula of the right leg (hereinafter referred to as 
"right leg disability"), and increased the rating to 20 
percent effective August 25, 1997.  

This case was previously before the Board and was remanded to 
the RO in April 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Medical evidence demonstrates that the veteran's right 
leg disability, prior to August 25, 1997, was productive of 
no more than slight knee or ankle disability. 

3.  Medical evidence demonstrates that the veteran's right 
leg disability is presently productive of marked knee or 
ankle disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right leg disability prior to August 25, 1997 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (1998).

2.  The criteria for a 30 percent rating for right leg 
disability from August 25, 1997 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The service medical records show that in March 1991 the 
veteran sustained a closed fracture of the distal middle 
third of the right tibia.  She was treated with a closed 
cast, ice and immobilization.  A Medical Evaluation Board 
report that month found that she was unfit for duty because 
of the right leg disability. 

On VA examination in October 1991, the veteran reported 
having difficulty running her usual five miles per day.  She 
indicated that she walked only one mile and at the end had 
pain in the right knee and ankle with swelling.  She stated 
that she was in constant pain and that at her worst time of 
day the level of pain was 7 out of 10.  Physical examination 
revealed a normal gait with no limp.  She had a 1/4 inch 
shortening of the right leg with no Trendelenburg or gluteus 
maximus weakness.  Range of motion of the right knee was 0 
degrees extension and 140 degrees flexion.  There was no 
crepitation.  Range of motion of the right ankle was 15 
degrees dorsiflexion and 30 degrees plantar flexion.  The 
right tibia had a slight soft tissue deformity in alignment 
with the fracture.  It was noted that an X-ray taken in July 
1991 showed a healing fracture with normal angulation and 
alignment.  The diagnoses were right tibia fracture with good 
union; right knee, normal examination; and right ankle, 
normal degree of ankle athyrosis and no evidence of 
instability.  

In an August 1982 rating decision, the RO granted service 
connection for right leg disability, evaluated as 10 percent 
disabling from May 25, 1991.

VA and private medical records dated from 1991 to 1996 show 
that the veteran was treated several times for right leg 
pain.  In February 1993, there was some mild tenderness to 
deep pressure over the extensor muscle group of the tibia of 
the right leg; however, there was no pain directly over the 
area of the old fracture and no pain with stressing the 
fracture site.  A clinical report from May 1993 noted that 
the veteran continued to complain of pain despite X-ray 
evidence of excellent healing.  In July 1993, the right knee 
had good stability to lateral motion.  She could walk on her 
heels and toes and had a steady gait.  Deep tendon reflexes 
in the lower extremities were bilateral and symmetric.  She 
had good muscle tone in the lower extremities.  There was no 
atrophy or sensation present.  In September 1993, motor 
examination of the quadriceps, hamstrings, extensors, toe 
flexors, gaster soleus was 5 out of 5.  Sensation was grossly 
intact.  Alignment of the tibia on the right was within 
normal limits.  The veteran was nontender at the fracture 
site.  Ankle range of motion was symmetrical and normal.  
Knee motion was normal.  Gait was normal.  The diagnosis was 
closed right tibia and fibula fracture, healed with good 
alignment and good range of motion of the ankle and knee.  In 
February 1996, examination of the right knee revealed medial-
lateral instability with full range of motion.  The right leg 
was 2 cms shorter than the left.  X-rays of the right knee 
revealed mild degenerative joint disease.  A right knee brace 
was provided. 

On VA examination in September 1996, the veteran complained 
of aches and pains in the area of the right knee and ankle 
joints.  Physical examination revealed well healed fractures 
of the right distal tibia and proximal fibula.  Range of 
motion of the right knee was 180 degrees extension and 130 
degrees flexion.  Collateral and cruciate ligaments were 
intact.  Range of motion of the right ankle was 70 degrees 
flexion, 20 degrees extension, 10 degrees eversion, and 75 
degrees inversion.  X-rays of the right knee revealed mild 
degenerative arthritis.  The diagnosis was healed fracture of 
the distal tibia on proximal fibula with subjective 
complaints of pain of the right knee and ankle joints.  

On VA examination in December 1996, the veteran complained of 
right knee pain.  Range of motion of the right knee was 
flexion to 130 degrees and extension to 180 degrees.  There 
was a mild degree of crepitation at the patellofemoral joint 
level.  On examination of the right foot and ankle, range of 
motion was flexion to 60 degrees, extension to 10 degrees, 
inversion to 20 degrees and eversion to 0 degrees.  The 
diagnosis was mild arthrosis of the right knee.  

The veteran was afforded another VA examination on August 25, 
1997.  At that time, she complained of right lower extremity 
pain, including the knee, leg and ankle.  She also complained 
of a leg-length discrepancy with the right being shorter than 
the left, causing difficulty in ambulation and occasional low 
back pain.  On physical examination, there was no gross 
effusion in the right knee or right ankle palpable.  There 
was also no swelling or gross deformity of the right leg.  
The right lower extremity had no obvious angulation.  The 
tibia and fibula were stable with no motion at the prior 
fracture site.  The right lower extremity was shorter than 
the left.  There was mild pain and palpable crepitus with 
range of motion of the right knee and ankle.  Range of motion 
of the right knee was 5 degrees extension and 110 degrees 
flexion.  Range of motion of the right ankle was 15 degrees 
dorsiflexion and 40 degrees plantar flexion.  The veteran 
ambulated with a mild to moderate limp with the right lower 
extremity being shorter and somewhat painful with ambulation.  
X-rays of the right knee and ankle showed mild degenerative 
changes.  The examiner commented that the veteran did have 
mild evidence of weakness and incoordination secondary to the 
right lower extremity leg-length discrepancy, as well as mild 
malunion.  There was also objective evidence of pain and 
fatigability.  There was no evidence on examination of muscle 
spasms or swelling.  However, there was evidence of pain on 
movement.  There was also evidence of weakened movement with 
4+/5 strength of the right lower extremity musculature as 
compared to 5/5 throughout with the left contralateral 
musculature.  The examiner opined that the right lower 
extremity pain was supported by adequate objective pathology, 
and that the veteran's associated symptoms affected her 
ordinary activities.  The examiner further opined that the 
pain could significantly limit the functional ability of the 
veteran during flare-up.  

In February 1999, the RO increased the evaluation for the 
right leg disability to 20 percent effective August 25, 1997.  

During a June 1999 Board video hearing conference, the 
veteran testified that she could not run anymore and that she 
worked part-time because it just got too painful to stand 8 
hours a day, which is was her job asked for.  She indicated 
that her right leg felt weak after standing for prolonged 
periods and that she had an arthritic type feeling when it 
rained.  She indicated that the pain after standing for a 
prolonged period was 4-6 on a scale of 1-10, 10 being the 
worst pain.  The pain increased with activities.  Prior to 
August 25, 1997, the right leg symptoms became worse with 
activity.  She indicated that she felt a weakness from side 
to side on the knee.  See June 1999 hearing transcript.  

Analysis

As noted above, service connection was established for the 
right leg disability in August 1992; a 10 percent evaluation 
was assigned, effective from May 25, 1991, the day following 
separation from service.  In February 1999, the RO increased 
the evaluation to 20 percent from August 25, 1997.  As the 
veteran takes issue with the initial rating assigned when 
service connection was granted, the Board must evaluate the 
relevant evidence since the date of discharge from service; 
it may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet.App. 119 (1999). 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

In this case, the record reflects that the veteran's service-
connected right leg disability has been rated under 
Diagnostic Code 5262 (impairment of the tibia and fibula).   
Under this code, nonunion of the tibia and fibula, with loose 
motion, requiring a brace warrants a 40 percent evaluation.  
For malunion of the tibia and fibula, with marked knee or 
ankle disability, a 30 percent evaluation is provided.  For 
moderate knee or ankle disability a 20 percent evaluation is 
provided.  For slight knee or ankle disability a 10 percent 
evaluation is provided.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

For favorable ankylosis of the knee in extension, or in 
slight flexion between 0 and 10 degrees a minimum 30 percent 
evaluation is provided under Diagnostic Code 5256.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  For other impairment of the 
knee with recurrent subluxation or lateral instability a 10 
percent evaluation is provided for slight impairment.  For 
moderate impairment a 20 percent evaluation is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

For limitation of flexion of the leg to 30 degrees, a 20 
percent evaluation is provided.  For flexion limited to 45 
degrees a 10 percent schedular evaluation is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of 
extension of the leg to 10 degrees a 10 percent evaluation is 
provided.  For extension of the leg limited to 15 degrees a 
20 percent schedular evaluation is provided.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Normal range of motion of the 
knee is 0 degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II. 

For ankylosis of an ankle in plantar flexion less than 30 
degrees, a minimum 20 percent evaluation is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5270. 

For marked limitation of motion of an ankle a maximum 20 
percent schedular evaluation is warranted.  For moderate 
limitation of motion a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
motion in an ankle is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II. 

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Rating Schedule to recognize actually painful, unstable or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The Board also notes that in DeLuca v. Brown, 8 Vet.App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) (formerly known as the United States Court of 
Veterans Appeal) held that, when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination based upon the rating 
decision must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."

I.  Higher Rating Prior to August 25, 1997

While the veteran's complaints of pain in the right ankle and 
knee joints have been considered, the Board assigns greater 
probative value to the objective medical evidence of record.  
Report of VA examination in October 1991 revealed only slight 
limitation of motion of the right ankle with no evidence of 
instability and full range of motion of the right knee.  Her 
gait was normal with no limp noted.  An x-ray study of the 
right leg revealed a healing fracture of the tibia with 
normal angulation and alignment.  X-rays in May 1993 also 
showed excellent healing of the fracture.  In July 1993, the 
right knee had good stability without atrophy or neurological 
deficit.  In September 1993, there was good alignment and 
normal range of motion of the ankle and knee, without any 
sensory, motor or other neurological deficit.  In February 
1996, despite objective findings of right knee instability 
and X-ray evidence of mild degenerative joint disease of the 
right knee, clinical evaluation revealed full range of motion 
of the knee.  Reports of VA examinations in September and 
December 1996 also showed that the veteran had essentially 
full range of motion of the right ankle and knee. 

Upon review, the Board finds that neither moderate nor marked 
functional impairment of the right leg is shown.  The 
clinical findings noted above more closely resemble those 
findings to be expected for slight knee or ankle disability, 
particularly when considered in light of the fact that the 
veteran has normal range of motion of the right knee and 
ankle with no impairment in gait.  Accordingly, the Board 
concludes that the veteran's right leg disability, prior to 
August 25, 1997, is appropriately rated as 10 percent under 
the criteria for impairment of the tibia and fibula.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5262.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, however, notwithstanding, the veteran's 
subjective complaints of pain, the objective medical evidence 
does not show that she is unable to perform the normal 
working movements of the right leg in the absence of clinical 
findings for weakness or limitation or motion.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  

Since there is no evidence indicating that the veteran has 
ankylosis of the knee or ankle, limitation of flexion to 15 
degrees or more, limitation of extension to 20 degrees or 
more, severe recurrent subluxation or lateral instability of 
the knee, or marked limitation of motion of the ankle, 
analysis under Diagnostic Codes 5256, 5257, 5260, 5261, 5270 
and 5271 is not applicable.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.

II.  Higher Rating from August 25, 1997

The Board notes that during the course of this appeal the RO 
granted entitlement to a 20 percent disability rating 
effective from August 25, 1997.  Therefore, the Board must 
consider whether a higher or "staged" rating after that 
date is warranted.  

The August 1997 VA examination revealed mild degenerative 
changes in both the right knee and ankle along with mild 
limitation of motion.  There was mild pain and palpable 
crepitus on active and passive range of motion with no gross 
effusion or deformity in the right leg, knee or ankle.  The 
veteran ambulated with a mild to moderate limp with pain 
noted.  The examiner noted that the veteran's complaints of 
pain were supported by objective findings.  The examiner 
commented that the veteran did have mild evidence of weakness 
and incoordination secondary to the right lower extremity 
leg-length discrepancy, as well as mild malunion.  In regards 
to the veteran's functional loss during flare-ups, the 
examiner opined that there could be significant limitations 
of functional ability due to pain and fatigability.  

Based on the evidence of record, including the veteran's 
hearing testimony, and the resolution of all doubt in her 
favor, the Board finds that the current disability picture 
reflected by the veteran's right leg more nearly approximates 
that characterized as "marked" under Diagnostic Code 5262; 
accordingly, a 30 percent rating is warranted for the right 
leg disability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262; DeLuca v. Brown, 8 Vet.App. 202 (1995).  
However, no more than a 30 percent schedular evaluation is in 
order for the right leg disability, inasmuch as nonunion of 
the tibia and fibula, with loose motion, requiring a brace, 
is not shown.  

The Board notes that a 30 percent evaluation is the maximum 
rating assignable under Diagnostic Codes 5257 and 5260.  
Since there is no evidence indicating that the veteran has 
ankylosis of the knee or ankle, or limitation of extension to 
30 degrees or more, analysis under Diagnostic Codes 5256, 
5261, and 5270 is not applicable.



ORDER

Entitlement to a rating in excess of 10 percent for status 
post fracture of the tibia and fibula of the right leg prior 
to August 25, 1997 is denied.

A 30 percent rating for status post fracture of the tibia and 
fibula of the right leg from August 25, 1997 is granted 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

